Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application has the effective filing date of 11/11/2010 to US Pat 10,201,296.
Status of Claims
Per Applicant’s response filed on 12/15/2020, claims 1-20 are pending, and un-amended.
Response to Arguments
The Double patenting rejection has been overcome by the Terminal Disclaimer filed on 03/26/2021.
The Examiner sincerely apologizes for the communication made to the Applicant dated 3/29/21 with regard to indication of allowability. Upon further search consideration, a new ground of rejection is made below under 35 USC 112 to independent claims 1 and 12. 
The 35 USC 112-4th paragraph rejection is withdrawn in view of persuasive arguments. 
With regard to the 35 USC 102 and 103 rejections with base reference Chou US 20070027388, the Applicant’s arguments have been fully considered, but are not persuasive for the following reasons. 
With regard to independent claims 1, 12 and 17, the Applicant argues the following 2 points in pg. 9 of Remarks:
The applied reference Chou and the citation “adhesive patch 20” does not meet the limitation “on-body sensor” because it does not have sensing capabilities; see Remarks pg. 9 para. 3.
The Examiner respectfully disagrees. Firstly, neither claims 1, nor 12, nor 1, positively recite any structure with regard to the limitation “on-body sensor;” as such, under BRI, there is no requirement that the “on-body sensor” must have the function limitation of the “wireless transmitter/receiver unit”; thus, whether the “on-body sensor” actually has sensing capabilities has no bearing on the structure or the functionality of the positively recited structures: wireless transmitter/receiver unit. In view of this, the Applicant’s argument is non-commensurate with the scope of the claim, because the claim does not actually require the “on-body sensor” to have any sensing capabilities. 
While Chou undeniably discloses that numeral 20, cited by the Examiner to encompass “on-body sensor”, is an adhesive patch 20. Chou Fig. 3, shows patch 20 holding a node 10 having ECG electrodes 30-31 plugged thereon in form a structure that could meet “on-body sensor.” Under this interpretation, at least Chou Figs. 3-6 show 20 acting as an “on-body sensor” since the independent claims do not explicitly recite specific structures with regard to said “on-body sensor”
Finally, assuming arguendo, Chou in [0041:1st sentence] states “where two distributed nodes 10 and 10’ are attached  to skin surface through two associated adhesive electrode patches 20 and 20’
Here the Examiner wishes to note the difference between the terms: ‘structure’ and ‘capability.’ It appears to the Examiner that in the current claims and in the Remarks, the Applicant implies that ‘capability’ as equivalent to ‘structure’. Such as in the argument that adhesive patch 20 does not having sensing capabilities (Remarks pg. 9). However, capability, refers to ‘the ability or qualities necessary to do something’ (<https://www.oxfordlearnersdictionaries.com/us/definition/english/capability?q=capability>); whereas structure, refers to ‘the way in which the parts of something are connected together, arranged or organized; a particular arrangement of parts’ (<https://www.oxfordlearnersdictionaries.com/us/definition/english/structure_1?q=structure>). 
Thus, the Examiner recommends the Applicant to rephrase the independent claims to positively recite the structures of the “on-body sensor” and the “management unit.”
Chou fails to teach the “wherein the wireless transmitter/receiver unit provides the only wireless transmitter receiver capability in the management unit when docked thereto” because Chou Fig. 15, an RF transceiver 900 wireless communicates without a node 10 docked thereto. 
The Examiner respectfully disagrees. Similar to the arguments above, the term “management unit” has not been described in claims 1, 12 or 18 to have specific structure or its own functions. And it is also functionally recited and not positively required as a part of the “analyte data communication apparatus” in claims 1 and 12. While one can may have reason to assume that an “on-body unit but does not recited any functional limitations. 
With regard to the limitation “wherein the wireless transmitter/receiver unit provides the only wireless transmitter receiver capability in the management unit when docked thereto.” Since the claim refers to the when the wireless transmitter/receiver unit (i.e. node 10) is docked to the management unit (i.e. 900, 1000), then the Applicant’s evidence misses the mark because the claim does not refer to when the 900 is not docked with/to node 10. Furthermore, the Applicant’s argument is based on equating capability to structure. To the cited limitation, the Examiner does not interpret it as excluding the management unit from having its own wireless transmitter/receiver structures; but rather, that when it is docked with the wireless transmitter/receiver unit, the management unit does not use its own wireless structure and uses the wireless transmitter/receiver unit’s capabilities to perform wireless communication. This is taught by Chou [0053-0056]. Specifically in [0055]:
[0055] Therefore, in such an embodiment, on one hand, the RF transceiver [900, 1000] can communicate with the physiological monitoring apparatus through the RF modules [node 10], that is, the RF transceiver [900, 100] can wirelessly receive signals from the physiological monitoring apparatus, and on the other hand, they can also exchange data and perform charging process through the connection of the connecting ports. 
 
Chou [0053: 1st and 2nd sentences] provides that node 10 and RF transceivers 900, 1000 are connected for a handshake process. Then in [0055] as underlined above describes that when connected, node 10 gives 900 and 1000 the capability to wireless 

The 35 USC 102 rejections are maintained in view of the above reasons. 
Finally, referring back to the point i above, due to the Applicant’s apparent narrower intended interpretation of argued claim limitations, a new 112(b) rejection is made below to require amendments to the independent claims. Since rejection is not necessitated by a claim amendment, this office action is a non-final office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites:
 “…wherein the wireless transmitter/receiver unit: provides the only wireless transmitter /receiver capability in the on-body sensor when docked thereto; provides the only wireless transmitter/receiver capability in the management unit when docked there to…”
Regarding these two claim clauses, the Applicant attempts to exclude structural features and capabilities/functionalities, i.e. wireless transmitting/receiving capability, from the “on-body 
Claim 12 is rejected as indefinite under the same rationale as discussed to claim 1 above, for the limitation “the wireless transmitter/receiver unit provides the only wireless transmitter/receiver unit capability in the management unit when docked thereto.”
Dependent claims 2-11 and 13-16 are rejected as they depend on a rejected independent claim. 
With regard to dependent claims 8 and 10-11, although these claims positively recite the “on-body sensor” and the “management unit” each having the “wireless transmitter/receiver unit” docked thereto. These claims still do not preclude the “on-body sensor” and the “management unit” from having its own wireless transceiver structures. Please refer to the Examiner’s interpretation that structure is not equivalent to capability under Response to Arguments section.
Note to Applicant Regarding Claim Interpretation
With regard to the limitation “capability”, it is given its dictionary definition: the ability or qualities necessary to do something (<https://www.oxfordlearnersdictionaries.com/us/definition/english/capability?q=capability>).
With regard to “only” limitations in claim 1, the Examiner does not interpret it as excluding the “on-body sensor” or the “management unit” from having its own wireless transmitter/receiver structures; but rather, that when it is docked with the “wireless transmitter/receiver unit”, “on-body sensor” or “management unit” does not use its own wireless structure and uses the wireless transmitter/receiver unit’s capabilities to perform wireless communication. 
The interpretation immediately above is also applied to claim 12 limitation “the wireless transmitter/receiver unit provides the only wireless transmitter/receiver capability in the management unit when docked thereto.” 
As to claim 17 limitation “the management unit having no wireless transmitter/receiver capability until the interchangeable wireless transmitter/receiver unit is removably docked to the management unit.” The Examiner also does not interpret it as excluding the “management unit” from having its own wireless transmitter/receiver structures; but rather, the “management unit” does not have the capability to perform wireless communication until the wireless transmitter/receiver unit is docked thereto. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 9, 12-14 and 16-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Chou US 2007/0027388 A1 (hererafter “Chou”, applicant’s IDS 01/11/2019).
Regarding claim 1, Chou discloses an analyte data communication apparatus (patch-type physiological monitoring apparatus, see Abstract), comprising: 
a wireless transmitter/receiver unit (node 10) configured to be removably docked to an on-body sensor (adhesive electrode patches 20 and 20’, node 10 is docked onto sensor patch 20 as shown in Fig. 3 and [0041]) in one configuration and to a management unit (RF 900/1000, node 10 is docked onto 900/1000 as shown in Figs. 9-10) in another configuration, wherein the wireless transmitter/receiver unit (node 10): 
provides the only wireless transmitter/receiver capability in the on-body sensor when docked thereto ([0033:last 2 sentences] sensor patch 20 comprises one or more bioelectric sensors, and/or temperature sensors thereon, and provides support for node 10- which provides wireless transmitter/receiver capability when docked onto the patch 20 as shown in in Figs. 8A-8B, see [0029-0031]); 
provides the only wireless transmitter/receiver capability in the management unit when docked thereto ([0053-0056] 900/1000 are RF transceivers, but not capable of wireless transmitting or receiving sensor data, until it performs a handshake process when docked with node 10 described in [0036, 0053:2nd sentence]. And after the handshake process, when node 10 is connected with 900/100, the RF transceiver 900/100 can communicate with the physiological monitoring apparatus through the RF modules of node 10; see [0055]); and 
operates as a transmitter, a receiver, or a stand-alone analyte meter based on a sensed connection by the wireless transmitter/receiver unit ([0037] node 10 is capable to automatically reconfigured for either data transmission or data reception based on a sensed connection with a patch sensor or PC/RF transceiver, see [0037]. Also see [0085] in which reconfiguration takes place based on a sensed connection and initial handshake process).
Regarding claim 3, Chou discloses the apparatus of claim 1, wherein the wireless transmitter/receiver unit comprises a rechargeable battery ([0034] rechargeable battery set 113) and receives an electrical charge from the management unit when docked thereto ([0054] node 10’s batter 113 gets recharged when connected to the connecting port 901 of management unit 900).  
Regarding claim 6, Chou discloses the apparatus of claim 1, wherein the wireless transmitter/receiver unit comprises a processor, a memory, a transceiver, an antenna, and a rechargeable battery (see Figs. 8A-8B, node 10 has a processor, RF module which is a transceiver and antenna, battery , also see [0039:1st sentence] memory and [0054: 1st sentence] rechargeable battery; also see [0034-0036]).  
Regarding claim 7, Chou discloses the apparatus of claim 1, wherein the wireless transmitter/receiver unit comprises a processor (see Fig.8A-8B, node 10 has a processor 111, [0034: 1st sentences]) and provides via the processor the only processing capability in the [0053] the management unit, i.e. 900/1000 are RF transceivers such as a USB adaptor as shown in Figs.9-10, as discussed in [0053] there is no processor therein as it relies on the processor in node 10 or based on a connection to a PC computer).  
Regarding claim 9, Chou discloses the apparatus of claim 1, wherein the wireless transmitter/receiver unit is configured to be received in a sensor pod connected to the on-body sensor (the claim term “sensor pod” is interpreted as a docking space for sensor, see [0030] which discusses sensor patch 20 having a variety of docking methods to connect with node 10 including a pocket pouch shown in Fig. 2B which can be interpreted as a “sensor pod”).  

Regarding claim 12, Chou discloses an analyte data communication apparatus (patch-type physiological monitoring apparatus, see Abstract), comprising: 
a wireless transmitter/receiver unit (node 10) configured to be interchangeably and removably docked to an on-body sensor (adhesive electrode patches 20 and 20’, node 10 is docked onto sensor patch 20 as shown in Fig. 3 and [0041]) in a first configuration to transmit a wireless signal ([0033:last 2 sentences] sensor patch 20 comprises one or more bioelectric sensor, and/or temperature sensors thereon, and provides support for node 10- which provides wireless transmitter/receiver capability when docked onto patch 20 as shown in in Figs. 8A-8B, see [0029-0031]), and configured to be interchangeably and removably docked to a management unit (RF 900/1000, node 10 is docked onto 900/1000 as shown in Figs. 9-10) in a second configuration to receive a wireless signal ([0055] RF module in the node 10 is capable of receiving wireless signals), wherein the first and second configurations are based upon a [0037] node 10 is capable to automatically reconfigured for either data transmission or data reception based on a sensed connection with a patch sensor or PC/RF transceiver, see [0037]. Also see [0085] in which reconfiguration takes place based on a sensed connection and initial handshake process), and the wireless transmitter/receiver unit provides the only wireless transmitter/receiver capability in the management unit when docked thereto ([0053-0056] 900/1000 are RF transceivers, but not capable of wireless transmitting or receiving sensor data, until it performs a handshake process when docked with node 10 described in [0036, 0053:2nd sentence]. And after the handshake process, when node 10 is connected with 900/100, the RF transceiver 900/100 can communicate with the physiological monitoring apparatus through the RF modules of node 10; see [0055]).

Regarding claim 13, Chou discloses the apparatus of claim 12, wherein the wireless transmitter/receiver unit comprises a processor (see Fig.8A-8B, node 10 has a processor 111, [0034: 1st sentence]) and provides via the processor the only processing capability in the management unit when docked thereto ([0053] the management unit, i.e. 900/1000 are RF transceivers such as a USB adaptor as shown in Figs.9-10, as discussed in [0053] there is no processor therein as it relies on the processor in node 10 or based on a connection to a PC computer).  
Regarding claim 14, Chou discloses the apparatus of claim 12, wherein the wireless transmitter/receiver unit (node 10) comprises a rechargeable battery (rechargeable battery 113) and receives an electrical charge from the management unit when docked thereto ([0054] node 10’s batter 113 gets recharged when connected to the connecting port 901 of management unit 900).  
Regarding claim 16, Chou discloses the apparatus of claim 12, wherein the sensed connection is determined via detection of a charge voltage (see rejection to claim 14 above, also [0054] “whence performing charging process of the node upon their connection…the node can be recharged simply through the same connecting operation between the RF transceiver and the node for handshaking”).
Regarding claim 17, Chou discloses a communication method for communicating analyte data, comprising: 
providing an interchangeable wireless transmitter/receiver unit (node 10) configurable as either a transmitter or a receiver based on a sensed connection ([0037] node 10 is capable to automatically reconfigured for either data transmission or data reception based on a sensed connection with a patch sensor or PC/RF transceiver, see [0037]. Also see [0073-0077] in which reconfiguration takes place based on a sensed connection and initial handshake process, also note the  master node-slave node configuration with regard to a slave node transmits data, and a master node receives data, in this way each of the nodes are “interchangeable” based on a sensed connection);  3709DC04OUSN (BHDD-22 C01) 
configuring the interchangeable wireless transmitter/receiver unit (node 10) as a transmitter in response to the interchangeable wireless transmitter/receiver unit sensing a connection to an on-body sensor ([0033: last 2 sentences] sensor patch 20 comprises one or more bioelectric sensors, and/or temperature sensors thereon, and provides support for node 10- which provides wireless transmitter/receiver capability when docked onto the patch 20 as shown in in Figs. 8A-8B, see [0029-0031]. Also see [0009, 0037, 0073-0086] RF module of the node transmits data out to paired devices, including external device or other paired nodes in the master-slave configuration); 
transmitting analyte data from the interchangeable wireless transmitter/receiver unit in response to configuring the interchangeable wireless transmitter/receiver unit as a transmitter (RF 900/1000, node 10 is docked onto 900/1000 as shown in Figs. 9-10; and the RF module of node 10 provides the only wireless transmitter/receiver thereon when docked onto 900/1000, see [0055]); 
configuring the interchangeable wireless transmitter/receiver unit as a receiver in response to the interchangeable wireless transmitter/receiver unit sensing a connection to a management unit ([0055, 0062-0068, 0073-0086] especially in the master-slave configuration, a maser node which is connected to a RF Transceiver 900/1000 receives data from a slave node 10); and 
receiving analyte data at the interchangeable wireless transmitter/receiver unit in response to configuring the interchangeable wireless transmitter/receiver unit as a receiver, the management unit having no wireless transmitter/receiver capability until the interchangeable wireless transmitter/receiver unit is removably docked to the management unit ([0053-0056] 900/1000 are RF transceivers, but not capable of wireless transmitting or receiving sensor data, until it performs a handshake process when docked with node 10 described in [0036, 0053:2nd sentence]. And after the handshake process, when node 10 is connected with 900/100, the RF transceiver 900/100 can communicate with the physiological monitoring apparatus through the RF modules of node 10 to receive sensor data; see [0055]. Also see [0062-0068, 0073-0086] especially in the master-slave configuration, a master node which is connected to a RF Transceiver 900/1000 receives data from a slave node 10).
Regarding claims 18 and 19, Chou discloses the method of claim 17, further comprising reconfiguring the interchangeable wireless transmitter/receiver unit from a transmitter to a receiver in response to sensing a subsequent connection from the on-body sensor to the management unit and reconfiguring the interchangeable wireless transmitter/receiver unit from a receiver to a transmitter in response to sensing a subsequent connection from the management unit to the on-body sensor (see [0037] node 10 reconfigurable based on sensed connection, and as shown in Fig.1, each node can be made to contain the same internal circuitry such that they are interchangeable, see [0034, 0047]).  
Regarding claim 20, Chou discloses the method of claim 17, further comprising charging a rechargeable battery of the interchangeable wireless transmitter/receiver unit via an electrical charge received 3809DC04OUSN (BHDD-22 C01) from the management unit in response to sensing the connection to the management unit. ([0054] node 10’s battery 113 gets recharged when connected to the connecting port 901 of management unit 900).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou as applied to claims 1 (for claims 2, 4, 8, 10, 11) and 12 (for claim 15) above, and further in view of Causey, III et al. US Patent No. 6,558,320 B1 (hereinafter “Causey”).
Regarding claims 2 and 4, Chou discloses the apparatus of claim 1, wherein the wireless transmitter/receiver unit operates as: a transmitter based on a sensed connection to the on-body sensor (nodes 10 are automatically reconfigured for either data transmission or data reception based on a sensed connection with a patch sensor 20, or when it is detached from the physiological monitoring device and in connection with an external device, i.e. the PC/RF transceiver 900/1000, see [0037]; also see [0085] in which reconfiguration takes place based on a sensed connection and initial handshake process).
 Chou does not disclose wherein the wireless transmitter/receiver unit comprises an analyte sensor reader unit configured to receive a test sensor, and wherein the wireless transmitter/receiver unit is operable as a stand-alone analyte meter. However Causey a prior art reference in the field of wearable monitoring devices disclose a wearable subcutaneous sensor set 150 having a tip for implanted sub-dermally so as to be in contact with body fluid; the sensor worn via a sensor patch, and connected with a wireless telemeter 100 (see Fig.4, col.7, ll.4-31, interpreted as “wireless transmitter/receiver unit”). Causey further discloses a medical device module 200 which is a portable device that can be docked onto a management unit, and/or a sensor set, as shown in Figs.5 and 10, and wherein the portable module 200 having sensor monitor 212 for reading a signal value from the analyte sensor, see col. 8, ll.12-63 and col.9, ll.66-col.10, ll.22. It would have been further obvious to one of ordinary skill in the art at the time of invention to modify Chou’s node in view of Causey's portable module 20 so as to include an analyte sensor reader unit, i.e. the sensor monitor 212, so as to become a stand-alone analyte 
Regarding claim 8, this claim is rejected under 35 USC 112-4th paragraph as limitations of the on-body sensor fails to further limit. Chou discloses the apparatus of claim 1, further comprising the on-body sensor (patch sensor 20) having the wireless transmitter/receiver unit docked thereto (as shown in Fig. 3, see [0030] regarding docking method), the on-body sensor configured to be connected to a person's body ([0029] patch 20 is adhere to a person’s skin), and the on-body sensor further configured to transmit analyte data via the wireless transmitter/receiver unit ([0031] the node 10 receives sensor data via single I/O port 101, then is capable of wirelessly transmitted the received sensor data to external devices). But Chou does not discloses wherein the on-body sensor is in communication with body fluid of the person. However, Causey, a prior art reference in the field of wearable monitoring devices disclose a wearable subcutaneous sensor set 150 having a tip for implanted sub-dermally so as to be in contact with body fluid; the sensor worn via a sensor patch, and connected with a wireless telemeter 100 (see Fig.4, col.7, ll.4-31). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chou, so as to replace the electrode sensor patch with Causey’s subcutaneous sensor set because Chou specifically discloses wherein the type sensor of sensor that can be attached to a wireless node can be modified based on need (see Chou [0031]).
Regarding claims 10 and 11, these two claims are rejected by Chou in view of Causey under the same rationale as discussed to claims 2 and 4 above. With regard to the “continuous glucose monitor (CGM)” limitation in claim 10, since the Cause’s subcutaneous sensor detects 
Regarding claim 15, it is rejected by Chou in view of Causey under the same rationale as discussed to claims 2 and 4 above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou as applied to claim 1 above, and further in view of Mensinger et al. US 2009/0240120 A1 (hereinafter “Mensinger”).
Regarding claim 5, Chou discloses the wireless transmitter/receivers (node 10) docked to a management unit (device 1000 as shown in Fig.12) such that management unit (RF transceivers 900/1000) can provide data processing for the data detected by the sensor patch ([0062-0068]); Chou also discloses wherein the node comprises a small display 103 for displaying the node’s status ([0035]). Chou does not explicitly disclose wherein the display 103 displays measured analyte measurement values, but this limitation is an intended function limitation and it is the Examiner’s position that a display device can be adapted to display data.
Alternatively, Mensinger, another prior art reference in the field of wearable glucose monitoring systems discloses a wearable sensor patch (8) having thereon a sensor that is in fluid communication with a user’s body for acquiring analyte data (blood glucose, sensor 10), the sensor patch also having a wireless transmitter/receiver unit thereon (12) for wireless transmission of data to a management unit (key fob display 14); see Figs. 1-2. Mensinger’s management unit (14) is analogous to Chou’s RF transceiver 900/1000 as a wireless data receiver to receive sensor data from the on-body sensor 8, and provides a physical, i.e. USB, connection to a PC (see Mensinger: 0090). Furthermore, Mensinger discloses that the key fob display 14) has a display thereon for receiving glucose data to display continuous (see Mensinger: [0087-0090] sensor 10 is a continuous analyte sensor, thus display data is also a continuous measurement). It would have been an obvious to one of ordinary skill in the art at the time of invention to modify Chou’s display 103 in view of the key fob display device 14 of Mensinger to display analyte data, the motivation for doing so is the advantage for a patient to be aware of the sensor readings in real time (Chou: [0062-0068]). 

Regarding claim 10, this claim is rejected under 35 USC 112-4th paragraph as limitations of the management unit fails to further limit. This is an alternative rejection to claim 10 rejected by Chou and Causey under 35 USC 103 above, 
Chou discloses the apparatus of claim 1, wherein the management unit is an RF transceiver/USB adaptor shown in Figs. 9-10 but does not disclose the management unit having the wireless transmitter/receiver unit docked thereto, the management unit configured to function as a continuous glucose monitor (CGM) receiving a continuous or semi-continuous flow of analyte data via the wireless transmitter/receiver unit.  
However Mensinger, another prior art reference in the field of wearable glucose monitoring systems discloses a wearable sensor patch (8) having thereon a sensor that is in fluid communication with a user’s body for acquiring analyte data (blood glucose, sensor 10), the sensor patch also having a wireless transmitter/receiver unit thereon (12) for wireless transmission of data to a management unit (key fob display 14); see Figs. 1-2. Mensinger’s management unit (14) is analogous to Chou’s RF transceiver 900/1000 as a wireless data receiver to receive sensor data from the on-body sensor 8, and provides a physical, i.e. USB, connection to a PC (see Mensinger: 0090). Furthermore, Mensinger discloses that the management unit (key fob display 14) has a display thereon for receiving glucose data to display see Mensinger: [0087-0090] sensor 10 is a continuous analyte sensor, thus display data is also a continuous measurement). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chou’s sensor to also include a continuous analyte sensor of Mensinger because Chou specifically discloses wherein the type sensor of sensor that can be attached to a wireless node can be modified based on need (see Chou [0031]), and it would have been further obvious to modify Chou’s management unit (RF transceiver 900/1000) in view of the small key fob display 14 of Mensinger because of the advantage for a patient to be aware of the sensor readings in real time (Chou: [0062-0068]). 
In this modification, since the management device (key fob display 14) is capable of displaying continuous glucose data, it is interpreted as able to function as a continuous glucose monitor. Also see Mensinger’s discussion in [0088] with regard to providing alarms based on detected glucose.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arne et al. US 9439566 B2 Figs. 5-7 illustrates an on-body sensor 500 having a wireless transmitter/receiver unit 600 docked thereon to perform wireless transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
April 1, 2021